Citation Nr: 1741466	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  10-00 882		)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for degenerative joint disease of the lumbar spine.

2. Entitlement to a rating in excess of 10 percent for bilateral glaucoma with diabetic cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to December 1994. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that in part denied service connection for an evaluation in excess of 10 percent for bilateral glaucoma. 

The appeal also comes before the Board from a December 2010 rating decision by the RO in Houston, Texas that denied a rating in excess of 40 percent for degenerative joint disease of the lumbar spine. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) by videoconference from the RO in August 2016.  A transcript of the hearing is associated with the claims file. 

These matters were previously before the Board in February 2017, at which time they were remanded for further development of the record.  The Board also remanded the issue of entitlement to an effective date earlier than January 7, 2008 for service connection for sleep apnea, for issuance of a Statement of the Case (SOC).  An SOC addressing this matter was issued in May 2017; to date, the Veteran has not perfected an appeal as to this issue. 

The issue of entitlement to a rating in excess of 10 percent for bilateral glaucoma with diabetic cataracts is being addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

For the entire period on appeal, DJD of the lumbar spine is not manifested by bed rest prescribed by a physician and treatment by a physician, and/or unfavorable ankylosis of the entire thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for degenerative joint disease of the lumbar spine are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in October 2010, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates. 

VA has also satisfied its duty to assist.  The electronic claims folder contains service treatment records, VA medical records, a VA examination, and private treatment records.  No additional pertinent records are shown to be available.  

Following the Board's remand and pursuant to its directives, the RO sent a letter to the Veteran requesting that he submit records of private treatment referenced during the Board hearing.  To date, the Veteran has not responded to such request.  The duty to assist is not a one-way street. Olsen v. Principi, 3 Vet. App. 480 (1992).  It is ultimately the Veteran's responsibility to present and support his claim. 38 U.S.C.A. § 5103. 

In this same vein, the Veteran has not submitted evidence of worsening, and the evidence of record, including the medical evidence reflecting on the severity of the disability on appeal, does not suggest that the disability has worsened since the most recent VA examination, or since the most recent VA treatment records.  As there is no evidence of worsening since the last VA examination, a remand for a new VA examination is not warranted, and is not required by the VCAA. See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).

The Board acknowledges that the December 2010 VA examination did not test for pain on both active and passive motion and on weight bearing and non-weight bearing as required by Correia. See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that VA examinations for musculoskeletal disabilities should include joint testing for pain on both active and passive motion and on weight bearing and non-weight bearing).  Nevertheless, the VA examination and outpatient treatment records have collectively shown that the Veteran does not have ankylosis of the spine, and he is in receipt of the highest possible rating for limitation of motion of the thoracolumbar spine absent ankylosis.  As shown below, the Veteran's ranges of motion demonstrate that there is no ankylosis of the spine and that re-examination to test for passive and active motion and/or weight bearing will not change the outcome of the case.  Accordingly, the Board finds that the examination is adequate to address the claim and that no further development is needed. 

Lastly, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required. 38°U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159 (d).  Accordingly, the Board will address the merit of the claim.  

Increased Ratings, Generally 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (b).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. 

The Veteran's lay statements and testimony are considered competent evidence when describing his symptoms of disease or disability that are non-medical in nature. Barr v. Nicholson, 21 Vet. App. 303 (2007), Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His lay statements and testimony regarding the severity of his symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria.  And the ultimate probative value of his lay testimony and statements is determined not just by his competency, but also his credibility to the extent his statements and testimony concerning this is consistent with this other evidence. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). See also 38 C.F.R. § 3.159 (a)(1) and (a)(2).

Lumbar Spine - Discussion 

The Veteran seeks a higher rating for his service-connected lumbar spine disability.  He testified that he experiences "locking" episodes of the low back and that he has received treatment and orders for bed rest by a physician. See Board Hearing Testimony. 

The Veteran's degenerative joint disease (DJD) of the lumbar spine has been rated as 40 percent disabling throughout the appeal period under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237, the General Rating Formula for Diseases and Injuries of the Spine.  His claim for an increased rating was submitted in January 2010. 

By way of brief history, service connection was established for DJD of the lumbar spine in a September 1995 rating decision; the RO has continued the 40 percent rating that was originally assigned under prior Diagnostic Codes 5292-5293. 38 C.F.R. § 4.71a (2002).

The old rating criteria in effect prior to September 23, 2002 evaluated low back disabilities under either Diagnostic Code 5292 based on the extent of limitation of motion in the lumbar spine, Diagnostic Code 5293 for intervertebral disc syndrome (IVDS), or Diagnostic Code 5295 for lumbosacral strain.  Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine. See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  Disabilities and injuries of the spine are currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243 (2016).  The revised provisions of Diagnostic Code 5293 were redesignated as Diagnostic Code 5243 for IVDS, effective September 26, 2003, and the criteria were placed under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula). 38 C.F.R. § 4.71a; see also 68 Fed. Reg. 51,454-51,456 (Aug. 27, 2003).  Since the instant claim for an increased rating was filed in January 2010, the current rating criteria apply.

Under the general rating formula for diseases and injuries of the spine, a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

When rating based on incapacitating episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a minimum 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted. 38 C.F.R. § 4.71a. 

The relevant evidence of record consists of VA treatment records dated from 2009 to the present documenting ongoing complaints of chronic low back pain; private treatment records dated in 2011 documenting complaints of chronic low back pain; a December 2010 VA Spine Examination; and the Veteran's statements and hearing testimony in support of his claim. 

Initially, the Board notes that a higher rating is not warranted based on incapacitating episodes for any time period during this appeal.  Here, the lay and medical evidence does not demonstrate IVDS episodes during any 12 month time period as defined by regulation - i.e., requiring bedrest prescribed by a physician and treatment by a physician for IVDS.  Indeed, the Veteran expressly denied incapacitating episodes on VA examination conducted in December 2010, and no VA examiner, VA physician, or any other medical provider has ever noted the presence of incapacitating episodes during the appeal period.  The Board acknowledges the Veteran's endorsement of physician prescribed bedrest during his recent Board hearing. See Board Hearing Transcript, pp. 35-38.  The record was held open and the Veteran was afforded an opportunity to submit private medical evidence of physician prescribed bedrest in support of this claim, but he did not do so.  Thus, the Board finds that a higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted.

The Board also finds against a rating higher than 40 percent disabling for DDD of the lumbar spine under the general rating formula for diseases and injuries of the spine.  

To that end, the evidence of record is devoid of a showing of lay or medical evidence of unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine to warrant higher ratings.  

For definitional purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension and results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dislocation; or neurologic symptoms due to nerve root stretching. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Id. 

During the December 2010 VA examination, the Veteran reported constant low back pain and problems with prolonged walking.  He stated that he had fallen as a result of the spine condition.  He endorsed associated stiffness, fatigue, spasms, and decreased motion.  Flare-ups resulted in functional impairment described as pain, weakness, and limitation of motion (e.g., he stated that he could not bend).  The Veteran walked with a limp and required a cane for ambulation.  Physical examination revealed pain on examination but it did not result in a functional loss.  Physical examination revealed active forward flexion of the thoracolumbar spine limited to 45 degrees; extension to 20 degrees; right lateral flexion to 25 degrees; left lateral flexion to 20 degrees; right rotation to 20 degrees; and left rotation to 15 degrees.  In other words, the Veteran demonstrated motion in all planes of movement.  There was no additional loss of motion with repetition.  Significantly, the examiner specifically found no evidence of ankylosis of the spine.  Thus, while the Veteran showed some limitation of spinal motion given the motions reported above, a rating in excess of 40 percent is not warranted because there remains no competent evidence of unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine. 

The Board likewise notes that the outpatient treatment records and private evaluations during the nearly 8 year appeal period fail to show unfavorable ankylosis of the entire thoracolumbar spine.  See VA Outpatient Treatment Records, dated from 2009 to the present; see also KSF Orthopedic Center Records. 

As the criteria for the next higher evaluations are not met, i.e. unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine, the Board finds against the claim.  

Even when considering the effects of pain and other factors of functional loss, there is no probative medical or lay evidence of record establishing that the Veteran's range of motion findings are commensurate with anything akin to unfavorable ankylosis.  While it is acknowledged that the Veteran's thoracolumbar spine motion worsens during flares such that he stated that he could not bend over during these periods, this is not the equivalent of unfavorable ankylosis, which is a condition in which the spine is frozen in a position other than the neutral position of 0 degrees flexion.  The inability to bend over does not imply unfavorable ankylosis.  Rather, the evidence shows that the Veteran retains some range of thoracolumbar spine motion during non-flare periods.  

It is clear from the record that the Veteran has peri-articular pathology as contemplated under 38 C.F.R. § 4.59.  In addition, there is limited motion and painful motion.  However, the provisions of 38 C.F.R. § 4.59 establish only that the Veteran is entitled to a minimum compensable evaluation for painful motion. See also Burton v. Shinseki, 25 Vet. App. 1 (2011).  Evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.

The Board acknowledges the many accounts of the severity of pain reported by the Veteran.  In addition to those recounted above, the Veteran testified that he experiences constant, debilitating back pain.  Constant pain, even severe pain, as described by the Veteran, is certainly a component of his low back disability. However, all compensable levels under the rating schedule are assigned "with or without symptoms such as pain."  In essence, the Veteran's reports of pain are not probative of entitlement to a rating in excess of the minimum compensable rating. 

Although pain may cause a functional loss, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id. at 38; see 38 C.F.R. § 4.40. 

While the Veteran has described functional loss in his everyday activities, the Board must weigh these accounts against his performance on VA examination and the objective findings in the medical record.  The examinations, in the case of VA providers, are designed to address the specific requirements of the rating schedule, including the requirements of DeLuca, 8 Vet. App. at 206-07.  The results here exclude the possibility that the range of motion was ever limited to a condition of unfavorable ankylosis of the entire thoracolumbar spine. 

In short, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board, however, has found no section that provides a basis upon which to assign a higher disability rating for his lumbar spine disability. 

With regard to neurologic abnormalities, the Veteran is already service connected for peripheral neuropathy of the lower extremities (sciatica) and autonomic bladder dysfunction with erectile dysfunction; both of these conditions have been medically associated with his service-connected diabetes.  The Board acknowledges that the Veteran complained of bowel problems on VA examination in 2010; however, a March 2013 VA examiner found no bowel dysfunction/symptoms apart from the Veteran's GERD/hiatal hernia and esophageal stricture, which is also a service-connected disability.  No other neurologic manifestations originating from the thoracolumbar spine have been identified.  The Veteran is competent to state that he has bowel impairment; however, associating such symptomatology to the service-connected thoracolumbar spine disability requires medical knowledge and is not capable of lay observation.  Accordingly, the Board finds that a preponderance of the evidence is against any additional objective neurological abnormalities associated with the service-connected thoracolumbar spine disability. 

In sum, the Board finds that the criteria for a higher rating under the General Rating formula and the schedule for rating intervertebral disc syndrome based on incapacitating episodes are not met and are not more nearly approximated than are the criteria for the current 40 percent rating.  There are also no additional separately ratable neurological abnormalities associated with the service-connected disability. As such, the Board concludes that a rating in excess of 40 percent is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Lastly, although entitlement to a total rating for compensation based on individual unemployability (TDIU) is a potential element of all initial ratings; there is no evidence of unemployability in this case. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  To the contrary, the Veteran has been employed on a full-time basis throughout the appeal period.  Thus, TDIU is not raised. 


ORDER

A disability rating in excess of 40 percent for degenerative joint disease of the lumbar spine is denied. 


REMAND

As to the claim for an increased rating for bilateral glaucoma with diabetic cataracts, this disability is rated, in part, based upon the Veteran's visual impairment.  The Veteran receives treatment for his eyes at VA.  Pursuant to the Board's February 2017 remand, additional VA treatment records were associated with the electronic claims file.  These treatment records reveal that as part of the treatment and monitoring of the eye conditions, the Veteran has undergone numerous Humphrey Visual Field (HVF) tests (e.g., in December 2009, November 2010, May 2013, March 2014, March 2016, and a future visual field test scheduled for February 2017).  The notes describe the general results of a partial loss of his field of vision, but the specific results recording the severity of the loss of field of vision are not in the record.  Therefore, while the record before the Board contains a broad interpretation of the results, the complete test with numerical results is not included.  VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession. See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board has determined that the missing records should be associated with the file.  

Significantly, the March 2016 Visual Field test results suggest a general worsening or progression of the eye condition (see, e.g., October 2010 VA Eye Care Follow Up Note, noting that the March 2016 HVF showed increased density of deficit in the right eye, new cecocentral deficit and increased density in superior deficit of the left eye, and new progression) since the last VA eye examination was conducted in October 2015.  This is consistent with the Veteran's August 2016 hearing testimony.  Accordingly, the Veteran should be afforded a contemporaneous VA eye examination on remand to assess the current nature and severity of his service-connected eye disability. See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Accordingly, the case is REMANDED for the following action:

1. Obtain the numeric results of all VA Humphrey Visual Field tests that measured the Veteran's field of vision.  If any automated perimetry used the Humphrey Model 750, Octopus Model 101, or later versions of these perimetric devices with simulated kinetic Goldmann testing capability, then the results associated with the file should, if feasible, be recorded on a standard Goldmann chart providing at least 16 meridians 22 1/2 degrees apart for each eye. 38 C.F.R. § 4.77 (a).  In addition, obtain all relevant VA medical records of treatment of the Veteran from January 2017 to the present. 

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2. Thereafter, schedule the Veteran for a VA eye examination to determine the current severity of his service-connected bilateral glaucoma with diabetic cataracts. 

The examination must encompass visual acuity and field vision testing, and must address all eye symptoms attributed to his service-connected bilateral glaucoma with diabetic cataracts.  A Goldmann Perimeter Chart must be obtained and associated with the examination report and claims file.  The examiner should indicate the degree of remaining visual field in the eyes, in each of the following eight principal meridians: temporally, down temporally, down, down nasally, nasally, up nasally, up, and up temporally. 

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

A rationale should be provided for all opinions.

3. Readjudicate the issue on appeal.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


